DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28th, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 107 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as filed does not describe the inclusion of “a deep neural network” alternatively referenced as “a deep neural network(DNN), or “a convolutional neural network” alternatively referenced as “a convolutional neural network(CNN).”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claims 107 & 125, and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature. Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described convolutional neural network and functionality with a touch screen device to perform depth mapping as incorporated in respective parent claims 76 & 115.  Accordingly after consideration of the In re Wands factors as a whole, including those identified and the .

Claims 107 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a neural network, does not reasonably provide enablement for “a deep neural network” alternatively referenced as “a deep neural network(DNN), or “a convolutional neural network” alternatively referenced as “a convolutional neural network(CNN).”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification as filed does not describe the inclusion of “a deep neural network” alternatively referenced as “a deep neural network(DNN), or “a convolutional neural network” alternatively referenced as “a convolutional neural network(CNN).”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claims 107 & 125 and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature.  Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described convolutional neural network and functionality with a touch screen device to perform .

Claims 123 and 132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as filed does not describe the inclusion of “a recurrent neural network”, “a convolutional neural network”, “a deep neural network”, or “a task-dependent neural network”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claim 123 & 132 and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature. Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described “a recurrent neural network”, “a convolutional neural network”, “a deep neural network”, or “a task-dependent neural network” and functionality with a .

Claims 123 and 132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a neural network, does not reasonably provide enablement for “a recurrent neural network”, “a convolutional neural network”, “a deep neural network”, or “a task-dependent neural network”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification as filed does not describe the inclusion of “a recurrent neural network”, “a convolutional neural network”, “a deep neural network”, or “a task-dependent neural network”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claims 123 & 132 and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature.  Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described “a recurrent neural network”, “a convolutional neural network”, “a deep neural network”, or “a task-dependent neural network” and functionality with a touch screen device to perform depth mapping as incorporated in respective parent claims 115 & 128.  Accordingly after consideration of the In re Wands factors as a whole, including those identified and the Applicant’s support for these features as presented in the accompanying remarks, one of ordinary skill in the art could not practice the claimed invention without undue experimentation.

Claims 130, 131 and 141 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as filed does not describe the inclusion of “gradient descent (GD). stochastic gradient descent (SGD) or variants thereof”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claim 130, 131, & 141 and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature. Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described “gradient descent (GD). stochastic gradient descent (SGD) or variants thereof” and functionality with a .

Claims 130, 131 and 141 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a neural network, and gradients does not reasonably provide enablement for “gradient descent (GD). stochastic gradient descent (SGD) or variants thereof”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification as filed does not describe the inclusion of “gradient descent (GD). stochastic gradient descent (SGD) or variants thereof”.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claims 130, 131 & 141 and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature.  Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described “gradient descent (GD). stochastic gradient descent (SGD) or variants thereof” and functionality with a .

Claims 135-138, 140-143, 145-149 and 153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as filed does not describe the inclusion of a “Deep” Learning Artificial Intelligence (AI) engine, “deep” learning network, “deep” neural network.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claims 135-138, 140-143, 145-149 and 153 and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature. Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described “Deep” Learning Artificial Intelligence (AI) engine, “deep” learning network, “deep” neural network and functionality with a touch screen device to perform .

Claims 135-138, 140-143, 145-149 and 153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a neural network, and Artificial Intelligence (AI) engines does not reasonably provide enablement for “Deep” Learning Artificial Intelligence (AI) engine, “deep” learning network, “deep” neural network.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification as filed does not describe the inclusion of “Deep” Learning Artificial Intelligence (AI) engine, “deep” learning network, “deep” neural network.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification as filed does not describe the above identified limitations of claims 135-138, 140-143, 145-149 and 153 and accordingly one of ordinary skill in the art at the time of invention would have no direction, working examples, or accompanying disclosure and guidance to implement the claimed feature.  Further one of ordinary skill would not have benefit or guidance of prior art systems that utilize the described “Deep” Learning Artificial Intelligence (AI) engine, “deep” learning network, “deep” neural network. and functionality with a touch screen device to perform depth mapping as incorporated in parent claim 128.  Accordingly after consideration of the In re Wands factors as a whole, including those identified and the Applicant’s support for these features as presented in the accompanying remarks, one of ordinary skill in the art could not practice the claimed invention without undue experimentation.

Claim 130 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 130 sets forth the limitation reading , “…(ii) applying at least one of the following items to respective image data: machine vision algorithms, and machine learning algorithms, including: deep learning, gradient descent (GD). stochastic gradient descent (SGD) or variants thereof,…” wherein neither the claim itself nor the applicant’s specification fairly defines a standard for ascertaining what would or would not be considered a variants of deep learning, gradient descent (GD). stochastic gradient descent (SGD) as presented and accordingly one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Allowable Subject Matter
Claims 76-94, 113-115, 122, 124, 126-129, 133, 134, 139, 144, 150-152 and 154-156 are allowed.

Response to Arguments
Applicant's arguments filed October 28th, 2020 have been fully considered but they are not persuasive in view of the updated rejections presented herein above.
Commencing on page 13 of the above dated remarks, the applicant proposes that the specification as filed, includes references to the use of a gradient in paragraph [0163] of instant published application, and further proposes that at the time of filing one of ordinary skill in the art would have recognized that convolutional neural network(CNN) were typically trained with gradient based learning algorithms base on cited articles.  The Applicant presents similar arguments with respect to claims 123 and 132 on pages 15 through 18 of the applicant’s above dated remarks citing and relying on paragraph [0163] of the published application and various outside publications to establish enablement of the rejected claim features based on the same being known in the technology.  The applicant arguments further appear to propose that broad teachings related to a topic such as the use of gradients or neural networks would support and enable the use of particular variants thereof such as Stochastic Gradient Decent (SGD) and convolutional neural network(CNN) because they would be equivalents to the broader disclosures of gradients and neural networks.
Responsive to the preceding, subject matter introduced into an application that is not supported by the original disclosure of the application is considered New Matter (per MPEP 608.04).  New matter when discovered during examination is addressed by claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph which in the instant case first identify the absence of the claimed subject matter from the application as filed and second does not enable one of ordinary skill in the art how to 
Following the preceding, it is respectfully noted that the applicant’s specification as filed while mentioning that a “gradient” may be used in published paragraph [0163], the specification fails to teach any of the specific and particular gradient models including gradient descent (GD), stochastic gradient descent (SGD) or variants thereof as now claimed.  Similarly, while the application teaches the use of neural networks references to convolutional neural network(CNN) were not presented in the applicant’s specification as filed and are not fairly supported as presented.  While the Applicant’s remarks point to various sources outside of the instant application to support that the now claimed elements were known, they do not demonstrate or fairly establish that the these elements were fairly disclosed in the context of the claimed invention or that the use of the same was enabled by the application as filed.  
It is further noted that claim features not supported by a parent applicant may be added in a subsequent filed application such as a Continuation in Part (MPEP 201.08). Claims presented in the continuing application that contain subject matter not originally supported by the earlier filed application will utilize the filing date of the continuing application when determining what teachings qualify as prior art. 

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/R.E.M/Examiner, Art Unit 3715        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715